Toal, J.,
Plaintiff, Charles J. Williams, has filed a petition for a writ of habeas corpus in forma pauperis. His sole reason for the issuance of such a writ is that the sentence imposed upon him in Delaware County was illegal. The record shows that the petitioner was sentenced by this court on October 8,1958, as follows:
“THE COURT: Now the next one is Charles Williams. Now Charles Williams is concerned only with the Penn Fruit robbery. He received a six months to five years sentence in Philadelphia.
“On Indictment No. 168, June Sessions 1958, where you, Charles Williams, have pleaded guilty to robbery by force and by menace and by arms, the sentence of the court is that you pay a fine of $10., that you pay the costs of prosecution, that you undergo imprisonment in the Penitentiary for the Eastern District of the Commonwealth of Pennsylvania at separate and solitary confinement, at hard labor, for a minimum period of ten years and a maximum period of twenty years, the first portion of the minimum sentence imposed upon you would run concurrent with the minimum sentence imposed upon you by Judge Bok; in other words, what this Court is doing is to have you sentenced to a minimum term of confinement or incarceration of ten years and a maximum of twenty years, the first portion of it is to be concurrent with whatever that minimum sentence was. You said six months, but I have my doubts that the penitentiary will go along with that. The penitentiary does not accept them for any sentence less than a minimum of one year. Nevertheless, he gets credit concurrently on the first portion of this sentence, which is the minimum. And he stands committed until that sentence is complied with.”
The petitioner maintains that the Delaware County sentence is improper because it is in excess of the Philadelphia sentence, the first portion of it to run con*138currently with the minimum of the Philadelphia sentence. We see no error here and as there is no basis for granting a writ of habeas corpus in this case said writ is hereby refused without a hearing.

Order

And now, September 18th, 1962, the petitioner, Charles J. Williams, having filed a petition for a writ of habeas corpus in the above entitled case and the court having considered the same, it is hereby ordered, adjudged and decreed as follows:
That the writ of habeas corpus be and it is hereby refused without a hearing thereon and an exception is granted to said petitioner for said refusal.